                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SYDNEY ROGERS                                      CIVIL ACTION

                        v.                          NO. 19-5461

 ETHICON, INC., et al.

                                             ORDER

        AND NOW, this 23 rd day of December 2019, upon considering Plaintiff's Motion to

remand (ECF Doc. No. 4), Defendants' Response (ECF Doc. No. 16), Plaintiff's Reply (ECF Doc.

No. 18), Defendants' Motion to dismiss (ECF Doc. No. 12), Plaintiff's Response (ECF Doc. No.

19), Defendants' Reply (ECF Doc. No. 20), Responses to our November 21, 2019 Order (ECF

Doc. Nos. 5, 13, 14), following extensive oral argument, and for reasons in the accompanying

Memorandum, it is ORDERED:

        1.      Plaintiff's Motion to remand (ECF Doc. No. 4) is DENIED;

        2.      Following our November 21, 2019 Order (ECF Doc. No. 5), the Clerk of Court

shall transfer this case to the United States District Court for the Eastern District of Virginia and

close this case in our District; and,

        3.      Defendants' Motion to dismiss (ECF Doc. No. 12) is DENIED as moot without

prejudice to present arguments in the transferee Court if warranted.
